Title: J. F. Rosart & Co. to John Adams, 21 March 1784
From: J. F. Rosart & Co.
To: Adams, John


        
          Monsieur!
          Amsterdam ce 21 Mars 1784
        
        Nous avons l’Honneur de Vous accompagner L’ouvrage de Mr. De Mablÿ, d’après La Promesse que nous fimes à Votre Excellence. Voÿlà la premiere Exemplaire qui Sorte de nos mains et que nous refusons à toute autre; Une Epreuve de la Confiance particulière que nous avons pour vous, Monsieur, et comme il nous importe de Beaucoup de prevenir la Contrefaction nous reposons dans les

assurances, que votre Excellence a bien Voulu donner, que l’exemplaire ne Sortira pas de vos mains jusqu’à ce que nous aurons l’Honneur de vous envoyer les 24 Exemplaires que vous nous avez demandées.
        Monsr l’Abbé de Mablÿ nous a écrit de commencer par l’envoÿe de 12 Exemplaire au Libraire Le Sieur Alexandre Jombert jeûne à Paris afin de mettre à l’Epreuve La facon d’agir des Censeurs Il ÿ ajoute, que Si on les retient qu’on prendra des mesures pour les faire passer par une aûtre Voÿe.
        Nous Sommes avec Respect / Monsieur! / Vos très humbles & très obeissants / Serviteurs
        
          J F Rosart & Comp
        
       
        TRANSLATION
        
          Sir
          Amsterdam, 21 March 1784
        
        We have the honor of delivering to you the work of Mr. Mably, according to the promise we made to your excellency. Here is the first copy that is leaving our hands, and which we are giving to no one else, a proof of the special trust that we have in you, sir, and as it is very important to us to prevent any pirating, we rely on the assurances that your excellency was so good as to give us, that this copy will not leave your hands until we have had the honor of sending you the 24 copies that you requested.
        Monsignor the Abbé de Mably wrote us to begin by shipping twelve copies to the bookseller Mr. Alexandre Jombert the Younger in Paris in order to test the reaction of the censors. He adds that if they are held back, measures will be taken to send them by another route.
        We are with respect, sir, your very humble and very obedient servants
        
          J F Rosart & Comp
        
      